EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Nichols (Reg. No. 40,326) on 3/14/2022.

Amendments to the claims:
Claim 1 has been replaced with the following:
“A fluidic die comprising: a number of fluid ejectors arranged along a length of the fluidic die; a fluid channel layer comprising at least one fluid channel defined along the length of the fluidic die, the fluid channels to deliver fluid to the fluid ejectors; an interposer layer coupled to the fluid channel layer comprising: a number of inlet ports defined in the interposer layer to fluidically couple the at least one channel layer to a fluid source; a number of outlet ports defined in the interposer layer to fluidically couple the at least one channel layer to the fluid source; wherein along a first fluid channel in the fluid channel layer, the interposer layer comprises both inlet and outlet ports communicating with the first fluid channel, wherein the inlet ports and outlet ports are alternatingly arranged along the length of the fluidic die; and a number of internal pumps to provide micro-recirculation of the fluid into and out of the fluid ejectors and macro-recirculation of the fluid within the first fluid channel, inlet ports and outlet ports.”
Claim 9 has been replaced with the following:
	“A system for recirculating fluid within a fluidic die, comprising: a fluid reservoir; 38582289716/634,926 a fluidic die fluidically coupled to the fluid reservoir, the fluidic die comprising: a fluid channel layer comprising at least one fluid channel defined along a length of the fluidic die in fluid communication with an wherein the inlet ports and outlet ports are alternatingly arranged along the length of the fluidic die; and an external pump fluidically coupled to the fluid reservoir and the fluidic die to exert a pressure difference sufficient to move a fluid through the inlet ports and outlet ports.”
Claim 12 has been replaced with the following:
“A fluid flow structure comprising: a fluid channel layer comprising at least one fluid channel, including a first fluid channel, defined along a length of the fluid flow structure in fluid communication with an array of fluid ejectors also arranged along the length of the fluid flow structure; an interposer layer coupled to the fluid channel layer comprising: a plurality of inlet ports defined in the interposer layer to fluidically couple the first fluid channel to a fluid source; and a plurality of outlet ports defined in the interposer layer to fluidically couple fluid that is output from the same first fluid channel to the fluid source, wherein the inlet ports and outlet ports are alternatingly arranged along the length of the fluid flow structure; wherein each inlet or outlet port has a width along the length of the first channel that is less than a width of two adjacent fluid ejectors spaced along the length of the first channel so as to reduce a heat gradient from developing along a length of the first fluid channel.”

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowed.  The restriction requirement between Groups 1-2, as set forth in the Office Action mailed 10/23/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  Claims 9-11, directed to Group 2, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim; therefore, claims 9-11 are hereby rejoined.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/23/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
Claims 1-8 and 16-20 are allowable because the prior art of record does not disclose or make obvious a fluidic die comprising an interposer layer comprising “a number of inlet ports defined in the interposer layer to fluidically couple the at least one channel layer to a fluid source 
Similarly, claims 9-11 are allowable because the prior art of record does not disclose or make obvious a system for recirculating fluid within a fluid die a fluidic die comprising an interposer layer comprising “a number of inlet ports defined in the interposer layer to fluidically couple the at least one channel layer to a fluid source and a number of outlet ports defined in the interposer layer to fluidically coupled the at least one channel to the fluid source … wherein the inlet ports and outlet ports are alternatingly arranged along the length of the fluidic die.”  It is this combination of limitations, in combination with the other features and limitations of claim 9, that makes these claims allowable over the prior art of record.
Similarly, claims 12-15 are allowable because the prior art of record does not disclose or make obvious a fluid flow structure comprising an interposer layer comprising “a number of inlet ports defined in the interposer layer to fluidically couple the at least one channel layer to a fluid source and a number of outlet ports defined in the interposer layer to fluidically coupled the at least one channel to the fluid source … wherein the inlet ports and outlet ports are alternatingly arranged along the length of the fluidic die.”  It is this combination of limitations, in combination with the other features and limitations of claim 12, that makes these claims allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853